UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
MARISSA HOECHSTETTER, et al.,
Plaintiffs,
19-cv-2978 (ALC)
-against-

ORDER

COLUMBIA UNIVERSITY, et al,
x

 

ANDREW L. CARTER, JR., United States District Judge:

Pending before the court is the plaintiffs’ motion to remand. On or before February 10, the
parties should file, on ECF, the document provided to the state court on April 3 at 5:15 p.m.,

referred to as the second amended complaint, also known as Complaint C,

 

See ECF 34-3.
SO ORDERED.
Dated: February 5, 2020 (A, 2
New York, New York ANDREW L. CARTER, JR.

United States District Judge

 
